MILLER, Judge
(concurring).
Mr. Ardoin was negligent for entering the intersection when it was unsafe to proceed. His widow and daughter are therefore barred from recovery. I am unable to agree that the driver of the westbound truck on the favored highway was negligent.
The testimony of the independent eye witness Donald Eugene Graham deposed by plaintiff, was most impressive. He was driving in an easterly direction and was *141approximately one thousand feet west of the intersection at the time of impact. Graham was certain that at the time Ar-doin first moved into the intersection the westbound driver could not possibly avoid the accident.
As I understand the facts, the front of Ardoin’s northbound pickup truck reached a point approximately two feet south of the north edge of the paved portion of Highway 190 when its front right side was struck by the left half of the front end of the westbound truck. At the point of impact, the right front wheel of the westbound truck was approximately one foot north of the north edge of the paved portion of Highway 190. I am therefore convinced • that Ardoin’s pickup truck moved northward only a distance of 24 feet before impact. Prior to entering the intersection, Ardoin had remained at the stopped position for several seconds.
This intersection was surrounded by open fields providing excellent visibility in all directions and there was no other traffic north or south of the intersection. Under these circumstances, I do not think the blinking yellow lights required the driver of the westbound truck to slow his vehicle on approaching the intersection.
If the westbound driver on the favored road is required to anticipate that a driver who has stopped to comply with the stop sign and the flashing red lights, will at the last second (when he cannot possibly clear the intersection) move forward into the intersection, then all drivers confronted with a flashing yellow light are required to prepare to come to a full stop when confronted with a similar situation. Had the westbound driver slowed to 30 miles per hour, he still would have been unable to avoid striking a vehicle which moved from the stopped position at a time when it could not clear the intersection.
To place this burden on drivers using the favored highway will unnecessarily impede traffic and will increase the danger to other motorists. By way of example, had the westbound driver complied with the standard which I understand the majority opinion requires, he should have slowed in preparation to stop simply because the vehicle which had stopped for the blinking red light, might move into the intersection when it was not possible to clear the intersection. This maneuver by the westbound truck would come as a surprise to following westbound traffic and would in turn unnecessarily increase the chances for rear end accidents on the heavily traveled favored highway.
I concur in the result reached by the majority opinion.